Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are pending in the instant application and are examined on the merits herein.
Priority
This application is a continuation of application 15/777360, now US 10,982,010, filed on 5/18/2018, which is a National Stage Application of PCT/GB2016/053616, filed on 11/21/2016.  The instant application claims foreign priority to GB 1520453 filed on 11/20/2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in application 15/777360 on 5/18/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) dated 4/2/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Objection
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the acronyms “[DMBA]”, “[HBIM]”, “[HMIM]” and “[TEA]”, wherein the acronyms are not defined. Thus the metes and bounds of what structures are being claimed is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 9, 10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Upfal et al. (US 2007/0215300, IDS).
Upfal teaches a process for treating lignocellulosic biomass, wherein said biomass is contacted with an ionic liquid (IL), specifically ethylmethylimidazolium xylenesulphonate (EMIMXS), resulting in dissolution of lignin in the ionic liquid leaving a solid cellulosic pulp, which is used for papermaking. (¶0083-0092, Tables 1-2) The IL/lignin fraction is then further subjected to processing where lignin is precipitated using an anti-solvent and the IL and or anti-solvent is/are recycled. (ibid and ¶0130-0133) Upfal teaches that 1) the ionic liquid solution comprises about 10% water and 2) the solid cellulose pulp is washed with water/acetone. (¶0117) Upfal also teaches that the ionic liquids identified in the present application also display high electrochemical stability compared to conventional electrolytes. Typically large electrochemical windows are observed using cyclic voltammetry. Ionic liquids of this type are therefore also suitable for use as electrolytes, or ionic additives, for electrochemical applications such as electrowinning technologies. Any metal salt, including; copper, titanium, and aluminium, that can be dissolved in the ionic liquid and electrochemically reduced is potentially recoverable in the metallic form. (¶0094)
Upfal does not exemplify or claim that metal pollutants are removed from the ionic liquid during the lignocellulosic separation process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplified process of Upfal to add a step for separation of dissolved metals in the ionic liquid, via electrochemical reduction, to produce an ionic liquid solution phase and a solid metallic phase because Upfal specifically teaches that metals may be separated from ionic liquids in this manner. Electrodeposition of dissolved metals, in the ionic liquid used by Upfal to fractionate lignocellulosic biomass, is a direct extension of the explicit teachings of Upfal and is therefore a prima facie obvious modification of the process of Upfal.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Upfal et al. (US 2007/0215300, IDS), in view of Balensiefer et al. (US 2010/0081798, IDS).
The disclosure of Upfal is referenced as discussed above. Upfal does not teach conversion of the isolated cellulose to glucose.
Balensiefer teaches a process for producing glucose by enzymatic hydrolysis of cellulose, wherein the cellulose is isolated via separation from a lignocellulosic biomass using an ionic liquid. (Claim 1, Example 1) Balensiefer also teaches that, with reference to the overall process depicted in Figures 1 or 2, that: i) the water content of the liquid treatment medium may be from 0.1-15% (¶0233); ii) after precipitation of cellulose from the ionic liquid solution, the remaining solution is treated with hot water to precipitate lignin (¶0240); iii) the precipitated cellulose may be washed with a water-miscible solvent that readily dissolves the ionic liquid but does not dissolve cellulose, preferably solvents labeled precipitants (P1) which are more preferably ethanol and/or acetone, which may be recovered from the wash step and reused as precipitants for further batches of treated lignocellulosic biomass (¶0250) and iv) the purified cellulose is subjected to enzymatic hydrolysis to obtain glucose (¶0283). (see also ¶0268-0286)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Upfal, to add a step for saccarification of cellulose to produce glucose, based on the teachings of Balensiefer. Both Balensiefer and Upfal are directed towards the use of ionic liquids to affect separation of lignin and cellulose during treatment of lignocellulosic biomass. However, Upfal is silent on the use of cellulose to produce glucose. One of ordinary skill in the art would have found it obvious to consider the analogous art of Balensiefer for additional process steps that could impart advantages to the process of Upfal. Since both Upfal and Balensiefer teach the use of wood pulp and grasses as source material of the lignocellulosic biomass, it is reasonable that the teaching of Balensiefer that cellulose separated from lignocellulosic biomass can be converted into glucose, could be extended to the process of Balensiefer, using similar source materials. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 1-7, 9, 10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Upfal et al. (US 2007/0215300, IDS), in view of Essaddam et al. (US 2015/0361616, pub July 2014 as WO 2014113884, PTO-892).
The disclosure of Upfal is referenced as discussed above. Upfal does not teach an ionic liquid having the protic cations of claims 4-7 or the anions of claim 2.
Essaddam et al. discloses a process for production of cellulose pulp by contacting lignocellulosic biomass with a source of anions and a source of cations, where when combined the anions and cations react exothermically to form an ionic liquid, further where lignin and hemicellulose are dissolved in the ionic liquid and cellulose remains as a solid. (¶0020-0024) Essaddam exemplifies using 2-aminoethanol and hydrochloric acid, as the sources of cation and anion, respectively, to form in situ [NH3CH2CH2OH]+[Cl]-, as the ionic liquid. (Example 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Upfal could be modified to substitute EMIMXS with [NH3CH2CH2OH]+[Cl]-. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Specifically, the process for separating cellulose as a solid and dissolving the other lignocellulosic components in the ionic liquid are similar in Upfal and Essaddam. It is reasonable to expect that any ionic liquid capable of dissolving lignin and hemicellulose while leaving cellulose as a solid would work in the method of Upfal for separating metal components from the ionic liquid phase. Hence, the use of  [NH3CH2CH2OH]+[Cl]- would be expected to be functionally equivalent to EMIMXS.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 1-7, 9, 11 and 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over Upfal et al. (US 2007/0215300, IDS), in view of Hallett et al. (WO 2014/140643, Sep. 2014, PTO-892).
The disclosure of Upfal is referenced as discussed above. Upfal does not teach the ionic liquid [TEA][HSO4].
Hallett et al. discloses a process for treating lignocellulosic biomass to dissolve lignin but not cellulose by contacting the biomass with the ionic liquid triethylammonium hydrogen sulfate, [TEA][HSO4]. (Claims 1-20) Hallett also discloses a process for preparing glucose via saccarification of the cellulose isolated from the ionic liquid treatment process. (Claim 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Upfal could be modified to substitute EMIMXS with [TEA][HSO4]. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Specifically, the process for separating cellulose as a solid and dissolving the other lignocellulosic components in the ionic liquid are similar in Upfal and Hallett. It is reasonable to expect that any ionic liquid capable of dissolving lignin and hemicellulose while leaving cellulose as a solid would work in the method of Upfal for separating metal components from the ionic liquid phase. Hence, the use of  [TEA][HSO4] would be expected to be functionally equivalent to EMIMXS.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 and 9-25 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US 10,982,010.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘010 anticipate the instant claims.		
Conclusion
Claims 26 and 27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623